    Case 2:19-cv-02029-RFB-BNW Document 17 Filed 04/27/21 Page 1 of 2


1     LEW BRANDON, JR., ESQ.
      Nevada Bar No. 5880
2     ANDREW GUZIK, ESQ.
3     Nevada Bar No. 12758
      BRANDON | SMERBER LAW FIRM
4     139 East Warm Springs
      Las Vegas, Nevada 89119
5     (702) 380-0007
6
      (702) 380-2964– facsimile
      l.brandon@bsnv.law
7     a.guzik@bsnv.law
      Attorneys for Defendant,
8     THE VONS COMPANIES, INC.
9
                                  UNITED STATES DISTRICT COURT
10                                     DISTRICT OF NEVADA

11     JAN E. BISHOP, individually,
12
                 Plaintiff,                          CASE NO.: 2:19-cv-02029-RFB-BNW
13

14     vs.

15
       THE VONS COMPANIES, INC., a
16     Nevada Foreign Corporation; DOE
       MANAGER; DOES I through XX; and
17
       ROE CORPORATIONS I through XX;
18     inclusive,

19
                Defendants.
20
                                       JOINT STATUS REPORT
21

22           Pursuant to this Court’s Minute Order, Defendant, ALBERTSONS, LLC., by and through

23    its counsel of record, and Plaintiff, JAN E. BISHOP, by and through her counsel of record, submit
24    this Joint Status Report.
25

26

27

28




                                             Page 1 of 2
    Case 2:19-cv-02029-RFB-BNW Document 17 Filed 04/27/21 Page 2 of 2


1                                          STATUS OF ACTION
2            1.       The respective parties have globally resolved the above-entitled matter on April
3
      26, 2021 via Mediation with Gene Porter and the parties anticipate submitting to this U.S. District
4
      Court a Stipulation and Order to Dismiss this Matter With Prejudice, Leaving No Remaining
5

6
      Parties, within the next sixty (60) days.

7              DATED this 27th day of April, 2021.

8      PATERNOSTER LAW GROUP                               BRANDON | SMERBER LAW FIRM
9
       /s/ Pooja Kumar, Esq.                               /s/ Lew Brandon, Jr., Esq.
10     GLENN A. PATERNOSTER, ESQ.                          LEW BRANDON, JR., ESQ.
       Nevada Bar No. 5452                                 Nevada Bar No. 5880
11     POOJA KUMAR, ESQ.                                   ANDREW GUZIK, ESQ.
       Nevada Bar No. 12988                                Nevada Bar No. 12758
12
       400 South 4th Street, Suite 300                     139 East Warm Springs Road
13     Las Vegas, Nevada 89101                             Las Vegas, Nevada 89119
       702-654-1111                                        (702) 380-0007
14     Facsimile – 702-522-1522                            (702) 380-2964 – facsimile
       glenn@paternosterlaw.com                            l.brandon@bsnv.law
15
       pooja@paternosterlaw.com                            a.guzik@bsnv.law
16     Attorneys for Plaintiff,                            Attorneys for Defendant,
       JAN E. BISHOP                                       THE VONS COMPANIES, INC.
17

18                                                   ORDER

19          Based on the parties' notice of settlement (ECF No. 17), IT IS ORDERED that
      by July 1, 2021, the parties must file either dismissal documents or a joint status report
20
      concerning the status of settlement.
21
                                                           IT IS SO ORDERED
22
                                                           DATED: 1:52 pm, April 30, 2021
23

24

25                                                         BRENDA WEKSLER
                                                           UNITED STATES MAGISTRATE JUDGE
26

27

28




                                                  Page 2 of 2
